Title: To George Washington from Anne-César, chevalier de La Luzerne, 24 March 1783
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                        
                            Monsieur.
                            A Philadelphie le 24. mars 1783.
                        
                        C’est avec la joye la plus vive et la plus sincere que j’ai l’honneur d’informer Votre Excellence de la
                            conclusion de la paix. Elle couronne de la maniere la plus heureuse Vos travaux et les efforts des Etats unis. Vous
                            partagerés surement la satisfaction complete que cet evenement me cause et je prends toute la part possible à celle que
                            Vous eprouverés. Vous avés contribué d’une maniere si efficace à conduire cette guerre à une heureuse fin que la paix doit
                            être en grande partie considerée comme Votre ouvrage et je me rejouis avec tous Vos concitoyens de ce qu’elle va Vous
                            rendre à eux et de ce que Vous allés jouir au sein de la paix du bonheur d’avoir été le principal instrument de leur
                            liberté. Je n’ai point encore reçu officiellement cette nouvelle, Monsieur, mais elle n’en est pas moins certaine et je
                            Vous supplie de permettre que j’offre à Messrs les Officiers de Votre Armée et à toutes les troupes Americaines mes
                            felicitations et le tribut de respect du à leurs vertus et à leur courage.
                        J’ai l’honneur d’être avec un respectueux et inviolable attachement Monsieur De Votre Excellence Le très
                            humble et très obéissant serviteur,
                        
                            Le chr de la luzerne
                        
                        
                            P.S. Je Vous prie de vouloir bien presenter mes respectueux hommages à Madame Washington et lui dire
                                que je partage toute la joye qu’elle eprouvera comme epouse et comme citoyenne.
                        
                    